Title: To George Washington from Major General William Heath, 25 July 1780
From: Heath, William
To: Washington, George


					
						Dear General
						Newport July 25th 1780
					
					Nothing of consequence has transpired Since I had the honor last to write you, The British Fleet continue off the harbour Some times at anchor, at other times cruizing. Yesterday afternoon I counted twelve Sail principally large Ships at anchor, and four Sail of Frigates and Sloops of war cruizing, the former to the east of Block Island, the latter between that place and point Judith, their intention undoubtedly is to block up the Squadron under the Command of Monsieur de Ternay, intercept the expected Second division of our allies, cut off all Supplies by water, and impede the operations of the Campaign, and I fear without the arrival of a further naval force, they have laid an embargo on the Squadron now here.
					The Marquiss de la Fayette arrived here the last evening, universal Joy was difused throughout the Camp. I have the honor to be with the greatest respect your Excellencys most Obedient Servant
					
						W. Heath
					
					
						P.S. The Troops which put into Boston arrived here last night by the way of Providence. Enclosed is a return of the platform plank at this place belonging to the public.
						upon the appearance of the British Fleet Standing in for this place, I ordered Colo. Greenes Regiment and the recruits for the Rhode Island Line, who were under orders to march to the Army, to take Post at Howlands, and Bristol Ferry, But⟨ts⟩-hill, and the Dock where our Flat Boats lay, This gave great Satisfaction to Count Rochambeau, who under present appearances is very earnest to have them remain a few Days longer for the Security of the Ferry Flat Boats &c. The Marquiss is of the Same Opinion.
						
							W.H.
						
					
				